             Case 3:20-cv-00135 Document 1 Filed 05/15/20 Page 1 of 5




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                   EL PASO DIVISION

CARLOS MENA                                        §
    Plaintiff,                                     §
                                                   §
v.                                                 §        CIVIL ACTION NO. 3:20-cv-00135
                                                   §
NATIONWIDE MUTUAL                                  §
INSURANCE COMPANY                                  §
     Defendant.                                    §
                                   NOTICE OF REMOVAL

       Defendant Nationwide Mutual Insurance Company (“Defendant”), through undersigned

counsel and pursuant to 28 U.S.C. §§ 1332, 1441 and 1446, files this Notice of Removal of the

lawsuit captioned Carlos Mena v. Nationwide Mutual             Insurance Company; Cause No.

2020DCV1321; In the 384th Judicial District of El Paso County, Texas.

                                             I.
                                        BACKGROUND

       Plaintiff Carlos Mena (hereinafter “Plaintiff”) initiated the present action by filing his

Original Petition in Cause No. 2020DCV1321; In the 384th Judicial District of El Paso County,

Texas on April 15, 2020 (the “State Court Action”). See Plaintiff’s Original Petition, attached as

Exhibit A.

       1.      Defendant appeared and answered on May 15, 2020, asserting a general denial to

the claims and allegations made in Plaintiff’s Original Petition. See Defendant’s Original Answer,

attached as Exhibit B.

       2.      Pursuant to 28 USC § 1446(a) all a copy of all process, pleadings, and orders served

upon Defendant in the State Court Action are incorporated in Exhibit A.
              Case 3:20-cv-00135 Document 1 Filed 05/15/20 Page 2 of 5




         3.     Pursuant to 28 U.S.C. § 1446(d), promptly after filing this Notice of Removal,

Defendant will give written notice of the removal to Plaintiff through his attorney of record, and

to the clerk of the 384th Judicial District of El Paso County, Texas.

         4.     Pursuant to 28 USC §§ 1446(b)(1) and 1446(c)(1) this Notice of Removal has been

timely filed within 30 days of service on Defendant of Plaintiff’s Original Petition and less than

one year after the commencement of this action.

                                               II.
                                          JURISDICTION

         5.     This Court has original jurisdiction pursuant to 28 U.S.C. § 1332, and the matter

is removable to this Court pursuant to 28 U.S.C. § 1441(a) because there is complete diversity of

citizenship between the properly joined parties and the amount in controversy exceeds $75,000

exclusive of interest and costs.

A.       Diversity of Parties

         6.     Based on information and belief, Plaintiff is a resident of and domiciled in El Paso

County, Texas. Pursuant to 28 U.S.C. § 1332(a), therefore, Plaintiff is a citizen of the State of

Texas.

         7.     Nationwide General Insurance Company is organized under the laws of Ohio and

maintains its principal place of business in Ohio. Pursuant to 28 U.S.C. § 1332(c)(1), therefore,

Nationwide is a citizen of the State of Ohio.

         8.     Accordingly, there is complete diversity between the parties pursuant to 28 U.S.C. §

1332(a).

B.       Amount in Controversy




                                                  2
                Case 3:20-cv-00135 Document 1 Filed 05/15/20 Page 3 of 5




         9.      It is facially apparent from Plaintiff’s live petition that the amount in controversy in

this case exceeds $75,000. Generally, “the sum demanded in good faith in the initial pleading shall be

deemed to be the amount in controversy.”1 Removal is proper if it is “facially apparent” from the

complaint that the claims asserted exceed the jurisdictional amount.2 In addition, penalties,

exemplary damages, and attorneys’ fees are included as part of the amount in controversy.3

         10.     Here, Plaintiff seeks “monetary relief over $100,000, but not more than

$200,000.” Exhibit B, Plaintiff’s Original Petition, at ¶ 5. The threshold for diversity jurisdiction,

$75,000, is therefore met by the allegations of Plaintiff’s Original Petition.

         11.     Plaintiff further seeks compensation for (1) actual damages, (2) treble damages, (4)

attorney’s fees; and (6) pre- and post-judgment interest. Id. at ¶ 22- § IX. Prayer. Plaintiff has

alleged that Defendant’s conduct was wrongful and done knowingly, entitling him to a trebling of

actual damages under Texas Insurance Code Chapter 541. See Exhibit A, ¶ 22; Tex. Ins. Code

sections 541.002 & 541.152. Penalties, exemplary damages, and attorneys’ fees are included as

part of the amount in controversy.4

         12.     The amount in controversy plainly exceeds $75,000, exclusive of interest and

costs. See Exhibit A. Accordingly, the amount in controversy requirement of 28 U.S.C. § 1332(b)

is satisfied.




1
         28 U.S.C. § 1446(c)(2); see also Santiago v. State Farm Lloyds, No. 7:13-CV-83, 2013 WL 1880845, at *1
         (S.D. Tex. May 3, 2013).
2
         Puckitt v. Wells Fargo Bank, N.A., No. G-09-0056, 2010 WL 2635626, at *3 (S.D. Tex. June 28, 2010)
         (citing Allen v. R&H Oil & Gas Co., 63 F.3d 1326, 1335 (5th Cir. 1995)).
3
         See H&D Tire & Automotive-Hardware, Inc. v. Pitney Bowes Inc., 227 F.3d 326, 330 (5th Cir. 2000); see
         also St. Paul Reinsurance Co. v. Greenberg, 134 F.3d 1250, 1253 (5th Cir. 1998).
         See H&D Tire & Automotive-Hardware, Inc. v. Pitney Bowes Inc., 227 F.3d 326, 330 (5th Cir. 2000); see
         also St. Paul Reinsurance Co. v. Greenberg, 134 F.3d 1250, 1253 (5th Cir. 1998).



                                                       3
             Case 3:20-cv-00135 Document 1 Filed 05/15/20 Page 4 of 5




                                             III.
                                         CONCLUSION

       13.     Removal of this action under 28 U.S.C. § 1441(a) is proper as the district courts of

the United States have original jurisdiction over the matter pursuant to 28 U.S.C. § 1332, and as all

requirements for removal under 28 U.S.C. § 1446 have been met.

       14.     WHEREFORE, Defendant Nationwide Mutual Insurance Company hereby

provides notice that this action is duly removed.

                                              Respectfully submitted,

                                              /s/ Patrick M. Kemp
                                              Patrick M. Kemp
                                              Texas Bar No. 24043751
                                              pkemp@smsm.com
                                              Robert G. Wall
                                              Texas Bar No. 24072411
                                              rwall@smsm.com
                                              Segal McCambridge Singer & Mahoney
                                              100 Congress Avenue, Suite 800
                                              Austin, Texas 78701
                                              (512) 476-7834
                                              (512) 476-7832 – Facsimile

                                              ATTORNEYS FOR DEFENDANT
                                              NATIONWIDE MUTUAL INSURANCE
                                              COMPANY




                                                    4
             Case 3:20-cv-00135 Document 1 Filed 05/15/20 Page 5 of 5




                                CERTIFICATE OF SERVICE

        This is to certify that a true and correct copy of the foregoing instrument has been served
via regular mail this the 15th day of May, 2020 to:

       James Willis
       Richard D. Daly
       Daly & Black, P.C.
       2211 Norfolk St, Suite 800
       Houston, TX 77098
       rdaly@dalyblack.com
       ecfs@dalyblack.com

                                             /s/ Patrick M. Kemp
                                             Patrick M. Kemp




                                                5
